      Case 3:17-cv-02413-SHR-KM Document 50 Filed 09/18/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

FRANK JAMES CAPOZZI, SR.,                  : Civ. No. 3:17-CV-02413
                                           :
                  Plaintiff,               :
                                           :
             v.                            :
                                           :
                                           :
CATERING BY MARLINS, Inc., et              :
al.,                                       :
                                           :
                  Defendants.              : Judge Sylvia H. Rambo

                                     ORDER

      Before the court is a report and recommendation of the magistrate judge (Doc.

46) recommending that the court grant the motion for summary judgment filed by

Defendant Catering By Marlins, Inc. (“CBM”). (Doc. 42.) Plaintiff Frank James

Capozzi, Sr. has not filed any objections and the time to do so has expired.

      In considering whether to adopt a report and recommendation when no

objections have been filed, the court should, as a matter of good practice, “satisfy

itself that there is no clear error on the face of the record in order to accept the

recommendation.” FED. R. CIV. P. 72(b), advisory committee notes; see also Univac

Dental Co. v. Dentsply Intern., Inc., 702 F. Supp. 2d 465, 469 (M.D. Pa. 2010)

(explaining that judges should review dispositive legal issues raised by the report for

clear error). Following an independent review of the record, the court is satisfied that




                                           1
       Case 3:17-cv-02413-SHR-KM Document 50 Filed 09/18/20 Page 2 of 2




the report and recommendation contains no clear error and will therefore adopt the

recommendation. Accordingly, IT IS HEREBY ORDERED that:

       (1) the report and recommendation (Doc. 46) is ADOPTED in full;

       (2) CBM’s motion for summary judgment (Doc. 42) is GRANTED and CBM

       is dismissed from this action with prejudice;

       (3) Defendant Benjamin O’Leary is dismissed from this action without

       prejudice 1;

       (4) this matter is remanded to the magistrate judge for further proceedings.




                                                   /s/ Sylvia H. Rambo
                                                   SYLVIA H. RAMBO
                                                   United States District Judge


Dated: September 18, 2020




1
  The Report and Recommendation recommends dismissing Defendant Benjamin O’Leary from
this action pursuant to Federal Rule of Procedure 4(m) because, despite order by the magistrate
judge (Doc. 31), he was never served. (Doc. 46, n. 3.) The court finds this recommendation to be
proper.



                                               2
